Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in the instant application.
Claim Rejections - 35 USC § 112
Claims 3, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 7 is definite because it is unclear what applicants intend to claim with the phrase “wherein the swelling agent is polyethylene oxide, hydroxypropyl methylcellulose, higher viscosity”. It is unclear if applicants intend to claim 1) swelling agent is 1) both polyethylene oxide and higher viscosity hydroxypropyl methylcellulose; 2) swelling agent is selected from polyethylene oxide or higher viscosity of hydroxypropyl methylcellulose; OR 3) swelling agent is selected from polyethylene oxide, hydroxypropyl methylcellulose or another higher viscosity material.
Instant claim 8 is definite because it is unclear what applicants intend to claim with the phrase “wherein the swelling agent is hydroxypropyl methylcellulose, lower viscosity”. It is unclear if applicants intend to claim 1) swelling agent is a lower viscosity hydroxypropyl methylcellulose; OR 2) swelling agent is selected from hydroxypropyl methylcellulose or another lower viscosity material.
A review of the instant specification provides description only for higher viscosity (Methocel K100M) (page 5, and lower viscosity (K4M). Moreover, Since the claims are interpreted in light of the specification, examiner construes claim 7 to recite “swelling agent is selected from polyethylene oxide or higher viscosity hydroxypropyl methylcellulose” and claim 8 to recite “swelling agent is a lower viscosity hydroxypropyl methylcellulose”.  
Further, instant claims 7 and 8 are indefinite because the terms “higher” and “lower” (claims 7 and 8 respectively) are relative and does not distinctly and clearly point what the higher and lower are compared to.
Instant claim 3 is missing the article “and” between the layer a) and b), thus rendering claims indefinite because it is unclear what else is included in the instant claim.
A correction and clarification is requested.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No.11147767 in view of US 20070196396 to Pilgaonkar et al.
 Both instant claims and the copending claims are directed to gastroretentive dosage forms comprising active agents and a swelling agent, in a bilayer tablet (instant claim 5). Instant claims 2-4 state multilayered without specifying the number of layers and hence include the bilayer tablet of copending claims. The above patent claims carbidopa, levodopa or a combination thereof as the active agent and hence meet instant combination. Copending claims recite the swelling agent, polyethylene oxide, of instant claims 6 and 7. 
Instant claim 1 also recites a release retardant agent, whereas the copending claims recite a swelling retardant agent, ethyl cellulose. Further instant claim 8 recites hydroxypropyl methyl cellulose, lower viscosity, not recited by the copending claims. Copending claims lack the instant release retardant agent (claim 1) and the additional excipients of claim 9. 
	Pilgaonkar teaches controlled release oral composition comprising one or more active agents having low bioavailability, one or more solubilizers, one or more swelling agents, which in combination with a swelling enhancer, swells in the presence of water in the gastric fluid, so as to provide retention of the dosage form in the stomach and gradual erodes within the gastrointestinal tract over a prolonged period of time (abstract; [0001], [0020-0025], 0035& 0050). Pilgaonkar teaches a multi-layered tablet having either an instant release layer and a gastroretentive sustained release layer, or one or more gastroretentive sustained release layers [0026]. Pilgaonkar teaches a number of active agents [0064]. Pilgaonkar teaches surfactants as solubilizers [0065]-[0070]. For the swelling agent, Pilgaonkar teaches the instant claimed polyethylene oxide, hydroxypropyl methyl cellulose, of instant claim 7 [0072-0076]. For the swelling enhancers, Pilgaonkar also teaches instant claimed low-substituted hydroxypropyl cellulose, crosslinked PVP, crosslinked polyacrylic acid etc [0078], and states that the swelling enhancer allows a rapid and dramatic increase in the size of the tablets [0080]. Pilgaonkar teaches that a synergistic combination of a swelling agent and a swelling enhancer allows rapid swelling and maintenance of integrity by polymeric network formed by swelling of the polymers [0081]. Pilgaonkar also teaches additional excipients such as fillers, disintegrants, binders, lubricants etc [0053-0056]. Pilgaonkar teaches that the solid composition can be in the form of a multi-layer system in which the first layer releases the drug immediately and the second layer provides an expanding nature of the dosage system, thereby making the system to have a greater retention in the stomach [0057].
Thus, both Pilgaonkar and copending claims are directed to gastroretentive compositions and therefore it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the above patent claims by choosing a combination of swelling agents polyethylene oxide and low viscosity hydroxypropyl methyl cellulose (such as Methocel K100M or Methocel K4M) because Pilgaonkar teaches that both Methocel K100M or Methocel K4M  have a swelling property and also suggests combination of swelling polymers in the gastroretentive system. While Pilgaonkar does not use the term release retardant, Pilgaonkar teaches swellable properties of various polymers i.e., polyethylene oxide, HPMC of different viscosities such K4M and K100M (table 1), which also acts to control or retard the release of the active agent upon swelling. It is noted that while the reference teaches Methocel K4M as a swelling polymer, instant specification describes the same as a release retardant (see page 6, 1st full paragraph). Hence, one of an ordinary skill in the art would have expected that the swelling enhancer of Pilgaonkar also act as a release retardant. 


5.	Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/943851 (US 20210121398) in view of US 20070196396 to Pilgaonkar et al.
Both instant claims and the copending claims are directed to gastroretentive dosage forms comprising active agents and a swelling agent, in a bilayer tablet (instant claim 5). Instant claims 2-4 state multilayered without specifying the number of layers and hence include the bilayer tablet of copending claims. The above copending claims carbidopa, levodopa or a combination thereof as the active agent and hence meet instant combination. Copending claims recite the swelling agent, polyethylene oxide, of instant claims 6 and 7. 
Instant claim 1 also recites a release retardant agent, whereas the copending claims recite a swelling retardant agent, ethyl cellulose. Further instant claim 8 recites hydroxypropyl methyl cellulose, lower viscosity, not recited by the copending claims. Copending claims lack the instant release retardant agent (claim 1) and the additional excipients of claim 9. 
	Pilgaonkar teaches controlled release oral composition comprising one or more active agents having low bioavailability, one or more solubilizers, one or more swelling agents, which in combination with a swelling enhancer, swells in the presence of water in the gastric fluid, so as to provide retention of the dosage form in the stomach and gradual erodes within the gastrointestinal tract over a prolonged period of time (abstract; [0001], [0020-0025], 0035& 0050). Pilgaonkar teaches a multi-layered tablet having either an instant release layer and a gastroretentive sustained release layer, or one or more gastroretentive sustained release layers [0026]. Pilgaonkar teaches a number of active agents [0064]. Pilgaonkar teaches surfactants as solubilizers [0065]-[0070]. For the swelling agent, Pilgaonkar teaches the instant claimed polyethylene oxide, hydroxypropyl methyl cellulose, of instant claim 7 [0072-0076]. For the swelling enhancers, Pilgaonkar also teaches instant claimed low-substituted hydroxypropyl cellulose, crosslinked PVP, crosslinked polyacrylic acid etc [0078], and states that the swelling enhancer allows a rapid and dramatic increase in the size of the tablets [0080]. Pilgaonkar teaches that a synergistic combination of a swelling agent and a swelling enhancer allows rapid swelling and maintenance of integrity by polymeric network formed by swelling of the polymers [0081]. Pilgaonkar also teaches additional excipients such as fillers, disintegrants, binders, lubricants etc [0053-0056]. Pilgaonkar teaches that the solid composition can be in the form of a multi-layer system in which the first layer releases the drug immediately and the second layer provides an expanding nature of the dosage system, thereby making the system to have a greater retention in the stomach [0057].
Thus, both Pilgaonkar and copending claims are directed to gastroretentive compositions and therefore it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the above copending claims by choosing a combination of swelling agents polyethylene oxide and low viscosity hydroxypropyl methyl cellulose (such as Methocel K100M or Methocel K4M) because Pilgaonkar teaches that both Methocel K100M or Methocel K4M  have a swelling property and also suggests combination of swelling polymers in the gastroretentive system. While Pilgaonkar does not use the term release retardant, Pilgaonkar teaches swellable properties of various polymers i.e., polyethylene oxide, HPMC of different viscosities such K4M and K100M (table 1), which also acts to control or retard the release of the active agent upon swelling. It is noted that while the reference teaches Methocel K4M as a swelling polymer, instant specification describes the same as a release retardant (see page 6, 1st full paragraph). Hence, one of an ordinary skill in the art would have expected that the swelling enhancer of Pilgaonkar also act as a release retardant. 
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20060159751 to Gogia et al (Gogia).
Gogia teaches a controlled release oral delivery system comprising carbidopa and levodopa that include a combination of different molecular weight cellulose ethers and in particular, hydroxypropyl cellulose ether (abstract, [0001]). Gogia teaches that the combination of carbidopa and levodopa is most effective for the treatment for symptoms of Parkinson’s disease [0004 and 0016]. For the cellulose ethers, Gogia teaches a medium and a low molecular weight cellulose ether in a ratio of 0.75:1 to 1.5:1 [0016-0020]. Instant claim 1 does not specify any swelling polymer or release retardant. For claim 9, Gogia teaches a number of additives such as diluents, binders, glidants etc [0020]. Thus, Gogia anticipates instant claims. 


Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070196396 to Pilgaonkar et al (Pilgaonkar) in view of US 20040180086 to Ramtoola et al. 
Instant claim recites a gastroretentive dosage form of levodopa comprising: (a) levodopa (b) carbidopa (c) swelling agent and (d) release retardant. 
	Pilgaonkar teaches controlled release oral composition comprising one or more active agents having low bioavailability, one or more solubilizers, one or more swelling agents, which in combination with a swelling enhancer, swells in the presence of water in the gastric fluid, so as to provide retention of the dosage form in the stomach and gradual erodes within the gastrointestinal tract over a prolonged period of time (abstract; [0001], [0020-0025], 0035& 0050). Pilgaonkar teaches that a synergistic combination of a swelling agent and a swelling enhancer allows rapid swelling and maintenance of integrity by polymeric network formed by swelling of the polymers [0081].
For claims 2, 3 and 5, Pilgaonkar teaches a multi-layered tablet having either an instant release layer and a gastroretentive sustained release layer, or one or more gastroretentive sustained release layers [0026]. Pilgaonkar teaches that the solid composition can be in the form of a multi-layer system in which the first layer releases the drug immediately and the second layer provides an expanding nature of the dosage system, thereby making the system to have a greater retention in the stomach [0057].  [0058] teaches that the controlled release layer includes one or more solubilizers, one or more biocompatible swelling agent and a swelling enhancer [0058]. For the swelling agent, Pilgaonkar teaches the instant claimed polyethylene oxide, hydroxypropyl methyl cellulose, and combinations thereof of instant claims 6, 7 and 8 [0072-0076]. Pilgaonkar does not specify the claimed swelling index of instant claim 4. However, a product and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Pilgaonkar teaches the same swelling agents of instant claims and hence the property of claim 4 is inherent. While Pilgaonkar does not use the term release retardant, Pilgaonkar teaches swellable properties of various polymers i.e., polyethylene oxide, HPMC of different viscosities such K4M and K100M (table 1), which also act to control the release of the active agent upon swelling. In this regard, instant specification describes Methocel K4M, (a swelling polymer according to Pilgaonkar), as a release retardant. For claim 9, Pilgaonkar also teaches additional excipients such as fillers, disintegrants, binders, lubricants etc [0053-0056]. 
Pilgaonkar teaches a number of active agents such as levodopa [0064] but exemplifies actives such as simvastatin, azithromycin etc. Even though Pilgaonkar fails to exemplify or teach levodopa with sufficient specificity, levodopa is taught as an alternative agent. Pilgaonkar fails to teach the claimed combination of carbidopa and levodopa. 
	Ramtoola teaches a gastro-retentive formulation of carbidopa and levodopa, wherein the composition includes gas generation agent and an expandable, hydrophilic, water-permeable and substantially gas-impermeable membrane, and the composition provides a prolonged period of time up to 24 hours or more (abstract, 0019, 0024). Fig. 1 exemplifies a number of compositions comprising combinations of levodopa and carbidopa. Ramtoola teaches the combination of carbidopa and levodopa makes levodopa more available for transport to the brain, and further reduces the amount of levodopa required to produce a given response by about 75 percent [0003]. Ramtoola teaches that levodopa-carbidopa is a known combination for the treatment of Parkinson’s disease [0027, 0030]. Ramtoola teaches swelling agents such as starches partially etherified celluloses, polyacrylates, polyethylene glycols etc (0038-0053).
	Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the composition of Pilgaonkar by choosing a combination of levodopa and carbidopa active agents so as to arrive at the instant claims because Ramtoola suggests that addition of carbidopa enhances the bioavailability of levodopa and also reduces the dose requirement of levodopa by 75 percent, and that the gastroretentive dosage forms comprising a combination of carbidopa and levodopa prolong the dwell time in the stomach to provide a sustained release over a 24 hour period [0084]. 

9.	Claim(s) 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over US  20060159751 to Gogia et al (Gogia) as applied to claims 1 and 9 above, and further in view of US 20070196396 to Pilgaonkar et al (Pilgaonkar).
Gogia, discussed above, fails to teach bilayered or multilayered dosage forms of claims 2, 3 and 5. Gogia also lacks the swelling agent of claim 6, polyethylene oxide.
The teachings of US 20070196396 to Pilgaonkar et al (Pilgaonkar) have been relied upon.
Pilgaonkar teaches controlled release oral composition comprising one or more active agents having low bioavailability, one or more solubilizers, one or more swelling agents, which in combination with a swelling enhancer, swells in the presence of water in the gastric fluid, so as to provide retention of the dosage form in the stomach and gradual erodes within the gastrointestinal tract over a prolonged period of time (abstract; [0001], [0020-0025], 0035& 0050). Pilgaonkar teaches that a synergistic combination of a swelling agent and a swelling enhancer allows rapid swelling and maintenance of integrity by polymeric network formed by swelling of the polymers [0081]. For claims 2, 3 and 5, Pilgaonkar teaches a multi-layered tablet having either an instant release layer and a gastroretentive sustained release layer, or one or more gastroretentive sustained release layers [0026]. Pilgaonkar teaches that the solid composition can be in the form of a multi-layer system in which the first layer releases the drug immediately and the second layer provides an expanding nature of the dosage system, thereby making the system to have a greater retention in the stomach [0057]. [0058] teaches that the controlled release layer includes one or more solubilizers, one or more biocompatible swelling agent and a swelling enhancer [0058]. For the swelling agent, Pilgaonkar teaches the instant claimed polyethylene oxide, hydroxypropyl methyl cellulose, and combinations thereof of instant claims 6, 7 and 8 [0072-0076]. Pilgaonkar does not specify the claimed swelling index of instant claim 4. However, a product and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Pilgaonkar teaches the same swelling agents of instant claims and hence the property of claim 4 is inherent. While Pilgaonkar does not use the term release retardant, Pilgaonkar teaches swellable properties of various polymers i.e., polyethylene oxide, HPMC of different viscosities such K4M and K100M (table 1), which also act to control the release of the active agent upon swelling. In this regard, instant specification describes Methocel K4M, (a swelling polymer according to Pilgaonkar), as a release retardant. For claim 9, Pilgaonkar also teaches additional excipients such as fillers, disintegrants, binders, lubricants etc [0053-0056]. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the composition of Gogia, comprising a combination of carbidopa and levodopa, in the form of a bilayered or multilayered tablet and further comprising a combination of polyethylene oxide and HPMC of different viscosities because Pilgaonkar teaches gastroretentive compositions comprising one or more swelling polymers and a swelling enhancer swells in gastric fluids such that the size of the dosage form is sufficiently increased to provide retention of the dosage form in the stomach of a patient, and gradually erode within the gastrointestinal tract over a prolonged time period. One of an ordinary skill in the art would have been motivated to choose to include the polymers (polyethylene oxide and HPMC) in the same or different layers of the multilayered dosage form of Gogia so as to control the swelling of the polymers and thus release the active agent from one or more layers of the dosage form. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611